ELECTRONIC RECORD
                                                                                  0S/-/5
COA #      02-13-00247-CR                        OFFENSE:       29.03


STYLE:     Charles Camp v. The State ofTexas COUNTY:            Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   297th District Court


DATE: 12/11/14                     Publish: NO   TCCASE#:       1324667R




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                O%0 -IS
STYLE:   Charles Camp v. The State of Texas          CCA#:

         PRO S£_              ;       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: ^y/gA/^V-T                                     SIGNED:                           PC:.

JUDGE:     fM UsVLi^r.
                   &22^_                             PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                           ELECTRONIC RECORD